UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)August 15, 2012 MIPS TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-24487 (Commission File Number) 77-0322161 (IRS Employer Identification No.) 955 East Arques Avenue Sunnyvale, CA94085 (Address of Principal Executive Offices, including zip code) (408) 530-5000 (Registrant's telephone number including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. OnAugust 15, 2012, MIPS Technologies, Inc. issued a press release announcing its results of operations for thefourth quarterand year endedJune 30, 2012. A copy of the press release is attached as Exhibit 99.01 to this Current Report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.01 Press Release, datedAugust 15, 2012, entitled “MIPS TechnologiesReportsFourth Quarter andFiscal 2012 Financial Results.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIPS TECHNOLOGIES, INC. (Registrant) Date:August 15, 2012 By: /s/ WILLIAM SLATER Name: William Slater Title: Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. Description 99 Press Release, datedAugust 15,2012, entitled "MIPS Technologies ReportsFourth Quarter andFiscal 2012 Financial Results."
